Exhibit 10.30

 

[g43521khimage002.gif]

 

 

 

March 19, 2003

 

Ms. Karen K. Garza
1018 Calle Venezia
San Clemente. CA 92672

 

Dear Karen:

 

ChromaVision Medical Systems, Inc, (the “Company”) is pleased to enter into this
Letter Agreement with you (the “Executive”) which will address the terms of
Executive’s employment with the Company. The Company considers it essential to
the best interests of its stockholders to attract and foster the continuous
employment of key management personnel of the Company and the arrangements
described in this letter are intended to address that goal.

 

1              Duties.  Commencing on April 7, 2003 (the “Commencement Date”),
or a date mutually agreed upon, Executive will serve as Vice President, Business
Development and Strategic Initiatives and will report directly to the President,
Chief Executive Officer.

 

2.                                       Term.  Executive’s employment
relationship with the Company is employment “at will”. As a result, Executive’s
employment may be terminated by the President, Chief Executive Officer, the
Board of Directors, or by Executive at any time (subject to the notice provision
below), in each case without any liability or obligation, except as set forth in
this letter. If Executive terminates her employment, she shall give the Company
written notice of such termination not less than sixty (60) days prior to the
effective date of such termination. In light of the severance benefits provided
for in Section 6, the Company will have no obligation to give Executive prior
notice of any such termination by the Company (whether or not such termination
is without cause).

 

3.                                       Compensation.

 

(a)                                  Base Salary.  During the term of
Executive’s employment, Executive will receive a base salary of $175,000.00 per
annum, payable in biweekly increments, subject to annual salary and performance
review and potential salary increase at the sole discretion of the Company.

 

(b)                                 Bonus.  Executive will be eligible for a
performance-based bonus as a participant in the Company’s Management Incentive
Plan (“MIP”) with an annual target payment of 40% of base salary. Potential
exists under the MIP to receive as much as twice this figure based on
achievement of Company and personal objectives. Establishment and revision of
the MIP performance requirements and determination of any bonuses payable under
the MIP will be made at the sole discretion of the Compensation Committee. Any
MIP payment determined by the Compensation Committee to payable for 2003 will be
prorated based on the number of days of service in 2003.

 

4.                                       Option Grant.  A recommendation to the
Compensation Committee of the Board of Directors will be made for a stock Option
Grant in the amount of 100,000 qualified (incentive) shares of Common Stock of
the Company, which option shares will vest 25% on the first anniversary of the
Commencement Date and the remaining 75% of which will vest in equal monthly
installments during the three-year period commencing on the first anniversary of
the date hereof. The option will not be granted under the Company’s 1996 Equity
Compensation Plan (the “Option Plan”) but will

 

ChromaVision Medical Systems, Inc.

33171 Paseo Cerveza

San Juan Capistrano, CA 92675-4824

Telephone 949.443.3355

Fax  949.443.3366

 

--------------------------------------------------------------------------------


 

have the same terms as the standard form agreement currently in use under the
Option Plan (Including such terms as are incorporated therein from the Options
Plan itself). The option will have an exercise price equal to the last sale
price of Company Common Stock on the later of the Commencement Date or the date
the options are approved by the Board of Directors of the Company and will
expire on the tenth anniversary of the date hereof (subject to earlier
termination in accordance with the terms of the Option Plan and standard form of
agreement thereunder). Additional equity grants may be awarded commencing in
2004 by action of the Board of Directors or a duly authorized committee of the
Board.

 

5.                                       Fringe Benefits.

 

(a)                                  Executive will be paid a car allowance at
the rate of $600 per month.

 

(b)                                 Executive is eligible for group life and
accidental death and dismemberment insurance in an amount equal to twice the
Executive’s annual base salary not to exceed $600,000 (assuming that Executive
meets normal insurability requirements.) If insurability requirements cannot be
met, the maximum amount of group life insurance benefit is $225,000. Executive
will be offered the opportunity to purchase voluntary life insurance for herself
and her spouse and children, if applicable; and otherwise be eligible to
participate in all other benefits programs offered generally by the Company to
its other Executives, including medical, dental, and vision insurance, short and
long term disability insurance, 401k Plan, flexible spending account
(Section 125) plan, and employee assistance program.

 

(c)                                  Executive will also be entitled to
seventeen (17) days of vacation which will accrue from Commencement Date at the
rate of 5.23 hours for each biweekly pay period. Executive may not accrue more
than forty (40) hours above her eligible vacation allowance per year. All
vacation accrued will carry over year to year; however, the point at which the
total number of vacation hours accrued exceeds the maximum allowable, no
additional accruals will be earned until the amount is reduced below the
maximum. After Executive has completed five (5) full years of employment, the
vacation accrual rate will be increased to twenty-two (22) days per year at the
accrual rate of 6.77 hours for each biweekly pay period.

 

6.                                       Severance Payments.  Subject to the
provisions of (d) below and the other terms and conditions of this letter, in
the event the Company terminates Executive’s employment without cause (the
foregoing being a “Severance Termination”), the Company will provide Executive
the following benefits, which shall be the only severance benefits or other
payments with respect to Executive’s employment with the Company to which
Executive shall be entitled. Without limiting the generality of the foregoing,
these benefits are in lieu of all salary (except for salary for periods ending
on the date of termination), accrued vacation and other rights Executive may
have against the Company or its affiliates.

 

(a)                                  After a Severance Termination, Executive
will receive payment of an amount equal to six (6) month’s of her base salary in
effect at the time of the Severance Termination, payable as set forth in
subsection (e) below.

 

(b)                                 Upon a Severance Termination, Executive will
be able to exercise any options which have become exercisable on or before the
termination date until the earlier of (a) six (6) months from the date of
termination or (b) the expiration date of the option.

 

2

--------------------------------------------------------------------------------


 

(c)                                  Upon a Severance Termination, Executive
will receive continued coverage under the Company’s medical and health plans in
accordance with COBRA rules and regulations following the termination date
(including any period as may be required by law), provided that coverage will
end if Executive obtains comparable coverage from a subsequent employer or
otherwise ceases to be eligible for COBRA benefits. If Executive ceases to be
eligible for COBRA because the Company does not pay the premiums for its
existing or group insurance policy or the Company ceases to have a group
healthcare plan, the Company will pay Executive, for any portion of the 6-month
period referred to above during which Executive’s COBRA eligibility ceases for
such reasons, the amount of the premium it would have had to pay for Executive’s
coverage under the then existing, or if none, the most recently existing,
healthcare insurance policy. Executive should consult with the Company’s Manager
of Human Resources concerning the process for assuming ownership of and
continued premium payments for any life insurance policy. Executive will be
reimbursed in accordance with Company policies promptly for all of Executive’s
reasonable and necessary business expenses incurred on behalf of the Company
prior to Executive’s termination date.

 

(d)                                 All compensation and benefits described
above in (a) through (c) of this Section 6 wilt be contingent upon (i)
Executive’s execution of a release of all claims against the Company
substantially in the form of Exhibit A and expiration of the seven-day
revocation period referred to in the release; (ii) Executive’s not engaging in
any Competition (as defined in Section 7 of this Agreement) with the Company
during the period of her employment by the Company or the period referred to in
paragraph (a) above; and, (iii) Executive’s not engaging in any Solicitation (as
defined in Section 7 of this Agreement) during the period of her employment by
the Company or the period referred to in paragraph (a) above.

 

(e)                                  The Company will pay Executive the amount
described in (a) above in six (6) equal monthly installments with the first
payment being payable on the date when the seven-day revocation period referred
to below with respect to the release expires. The Company will prepare the final
release (which will be substantially in the form attached as Exhibit A to this
letter) and deliver it to Executive within five business days of Executive’s
termination of employment. Executive will have twenty-one (21) days in which to
consider the release; although, Executive may execute it sooner. Please note
that the release has a revocation period of seven days.

 

(f)                                    Subject to the provisions of paragraph
(d) above, the Company will pay interest on payments that are more than ten days
past due at the prime rate at the Company’s principal bank (or, if none,
Citibank N.A.) plus two percentage points compounded monthly. In addition, the
Company will pay all reasonable costs and expenses (including reasonable
attorney’s fees and all costs of arbitration or court proceedings) incurred by
Executive to enforce this agreement or any obligation hereunder but only if
Executive is the prevailing party in any such proceeding. If the Company is the
prevailing party, Executive will pay all of the Company’s reasonable costs and
expenses (including reasonable attorneys’ fees and all costs of arbitration or
court proceedings) incurred in connection with any such proceeding.

 

(g)                                 In this letter, the term “cause” means (a)
Executive’s failure to adhere to any written policy of the Company if Executive
has been given a reasonable opportunity to comply with such policy and cure
Executive’s failure to comply (which reasonable opportunity to cure must be
granted for a period of ten days); (b) Executive’s appropriation (or attempted
appropriation) of a business opportunity of the Company, including attempting to
secure or securing any personal profit in connection with any transaction
entered into on behalf of the Company; (c) Executive’s

 

3

--------------------------------------------------------------------------------


 

misappropriation (or attempted misappropriation) of any of the Company’s funds
or property (including without limitation trade secrets and other intellectual
property); or, (d) Executive’s conviction of, or Executive’s entering of a
guilty plea or plea of no contest with respect to, a felony or the equivalent
thereof.

 

(h)                                 In this letter, the term “Change of Control”
means (a) the issuance, sale, transfer or acquisition by the Company of shares
of capital stock of the Company (including a transfer as a result of death,
disability, operation of law, or otherwise) in a single transaction or a group
of related transactions, as a result of which any entity, person, or group
(other than Safeguard Scientifics, Inc. and/or its affiliates) acquires the
beneficial ownership of newly issued, outstanding or treasury shares of the
capital stock of the Company having 50% or more of the combined voting power of
the Company’s then outstanding securities entitled to vote for at least a
majority of the authorized number of directors of the Company or (b) any merger,
consolidation, sale of all or substantially all the assets or other comparable
transaction as a result of which all or substantially all of the assets and
business of the Company are acquired directly or indirectly by another entity
(except Safeguard Scientifics, Inc. and/or any of its affiliates). An
“affiliate” of an entity is an entity controlling, controlled by, or under
common control with the entity specified, directly or indirectly through one or
more intermediaries. “Group” shall have the same meaning as in section 13(d) of
the Securities Exchange Act of 1934. and “beneficial ownership” shall have the
same meaning as set forth in Rule 13d-3 of the Securities and Exchange
Commission adopted under the Securities Exchange Act of 1934.

 

(i)                                     Executive will not be required to
mitigate the amount of any payment provided for in this letter by seeking other
employment or otherwise.

 

(j)                                     Executive acknowledges that the
arrangements described in this letter will be the only obligations of the
Company or its affiliates in connection with any determination by the Company to
terminate Executive’s employment with the Company. This letter does not
terminate, alter, or participate, except as explicitly set forth herein.
Executive’s participation in such plans or programs will be governed by the
terms of such plans and programs.

 

7.                                       Definitions of Competition and
Solicitation.

 

(a)                                  For purposes of Section 6(d) of this
Agreement, Executive shall be deemed to have engaged in “Competition” with the
Company if, without prior written approval of the Board of Directors of the
Company, Executive directly or indirectly through any other person, firm or
corporation, whether individually or in conjunction with any other person, or as
an employee, agent, consultant, representative, partner or holder of any
interest in any other person, firm, corporation or other association during any
portion of the term of this Agreement or any renewals or extensions hereof, or
the period of salary continuation referred to in Section 6(a), competes with, or
encourages or assists others to compete with, or solicit orders or otherwise
participates in business transactions or provides services in competition with,
the business engaged in by the Company at any time during the term of
Executive’s employment (unless such business shall have been abandoned by the
Company.) Executive acknowledges that the Company’s products are marketed
throughout the United States, that therefore the Company is engaged in business
in every county and state of the United States and that the foregoing definition
of “competition” includes competition in every county and state of the United
States as well as in foreign countries.

 

4

--------------------------------------------------------------------------------


 

(b)                                 For purposes of Section 6(d) of this
Agreement “Solicitation” shall mean (A) soliciting, enticing, or inducing any
Customer (as defined below) to become a client, customer, OEM, distributor, or
reseller of any other person, firm or corporation with respect to, or provide,
products or services which are competitive with products or services then sold
or under development by the Company or to cease doing business with the Company
or authorizing or knowingly approving the taking of such actions by any other
person or (B) soliciting, enticing, or inducing directly or indirectly, or
hiring any person who presently is or at any time during the term hereof shall
be an employee of the Company to become employed by any other person, firm or
corporation or to leave his or her employment with the Company or authorizing or
approving any such action by any other person or entity. Providing a reference
for an employee of the Company will not, however, constitute Solicitation if the
employee has decided to leave the employ of the Company, is seeking other
employment, and requests the reference.

 

(c)                                  For purposes of this Section 7, “Customer”
means any person or entity which at the time of determination, if made prior to
termination of employment, or, after termination of employment, at the time of
such termination, shall be, or shall have been within two years prior to such
time, a client, customer, OEM, distributor, or reseller of the Company or a bona
fide prospect to become any of the foregoing.

 

(d)                                 Competition shall not include investing in
the securities of any corporation having securities listed on a national
securities exchange, the Nasdaq National Market, or the Nasdaq SmallCap Market,
provided that such investment does not exceed 5% of any class of securities of
any corporation engaged in business in competition with the Company, and
provided that such ownership represents a passive investment and that neither
Executive nor any group of persons including her, in any way, either directly or
indirectly, manages or exercises control of any such corporation, guarantees any
of its financial obligations, otherwise takes any part in its business, other
than exercising her rights as a shareholder, or seeks to do any of the
foregoing.

 

(e)                                  Executive acknowledges (i) that her
experience and capabilities are such that the conditions in Section 6(d) to her
receiving the severance benefits referred to in Section 6 will not prevent her
from obtaining employment or otherwise earning a living at the same general
economic benefit as reasonably required by her without losing the severance
benefits and (ii) that she has, prior to the execution of this Agreement,
reviewed this Agreement with her legal counsel. Executive acknowledges that the
provisions contained in this Section 7 and in Section 6(d) are reasonable and
necessary to protect the legitimate business interests of the Company and that
the Company would not have entered into this Agreement in the absence of such
provisions.

 

8.                                      Prior Restrictive Covenants Affecting
Executive.  Executive represents that she is not a party to any agreements or
arrangements which may restrict or prohibit the performance by Executive of any
of her duties or responsibilities at the Company, including without limitation
any agreements or arrangements which in any way may restrict competition with
any other person, firm or entity, or the solicitation of any customers or
prospective customers or any prospective employees.

 

9.                                       Other Payments in the Event of
Termination of Employment.  In the event of termination of Executive’s
employment for any reason. Executive will be entitled to receive upon such
termination payment of all accrued, unpaid salary to the date of termination
and, when bonuses for the year of termination are paid generally to other
employees of the Company, a “pro rata portion” of her “bonus for the year of
termination” (as those terms are defined below). “Pro rata portion” means the

 

5

--------------------------------------------------------------------------------


 

number of days in the calendar year of termination up to and including the date
of termination divided by the total number of days in that full calendar year.
The “bonus for the year of termination” means the amount the Executive would
have been likely to earn if she had been employed for the full year, as
determined in good faith by the Board of Directors of the Company or a committee
thereof at the time that bonuses for the year of termination are paid generally
to other employees of the Company.

 

10.                               Withholding; Nature of Obligations.  The
Company will withhold applicable taxes and other legally required deductions
from all payments to be made hereunder. The Company’s obligations to make
payments under this letter are unfunded and unsecured and will be paid out of
the general assets of the Company.

 

11.                               Miscellaneous.  The agreement will inure to
the benefit of Executive’s personal representatives, executors, and heirs. In
the event Executive dies while any amount payable under this agreement remains
unpaid, all such amounts will be paid to the parties legally entitled thereto in
accordance with the terms and conditions of this letter. No term or condition
set forth in this letter may be modified, waived, or discharged unless such
waiver, modification, or discharge is agreed to in writing and signed by
Executive and an officer of the Company authorized to sign such writing by the
Board of Directors of the Company or an authorized committee thereof. This
agreement will be construed and enforced in accordance with the laws of the
State of California without regard to the conflicts of laws of any state. Any
controversy or claim arising out of or relating to this agreement, or the breach
thereof, will be settled by arbitration in Los Angeles or Orange County,
California in accordance with the National Rules for the Resolution of
Employment Disputes of the American Arbitration Association, using one
arbitrator, and judgment upon the award rendered by the arbitrator may be
entered in any court of competent jurisdiction.

 

If this letter sets forth our agreement on the subject matter hereof, kindly
sign and return to us the enclosed copy of this letter which will then
constitute our legally binding agreement on this subject.

 

 

Sincerely,

 

 

 

CHROMAVISION MEDICAL SYSTEMS, INC.

 

 

 

/s/ Carl W. Apfelbach

 

Carl W. Apfelbach

 

President, Chief Executive Officer

 

 

I agree to the terms and conditions of this letter

 

 

 

/s/ Karen K. Garza

 

Karen K. Garza

 

 

 

Dated:

3/20/03

 

 

6

--------------------------------------------------------------------------------


 

EXHIBIT A

 

GENERAL RELEASE AND AGREEMENT

 

NOTICE:

 

Various state and federal laws, including the Civil Rights Act of 1964 and 1991
and the Age Discrimination in Employment Act, prohibit employment discrimination
based on age, sex, race, color, national origin, religion, disability and
veteran status. These laws are enforced through the Equal Employment Opportunity
Commission (EEOC), the Department of Labor and state civil rights agencies.

 

If you sign this General Release and Agreement and accept the agreed upon
special severance allowance and other termination benefits described in the
letter addressed to you which accompanies this release, you are giving up your
right to file a lawsuit pursuant to the aforementioned federal, state and local
laws in local, state or federal courts against ChromaVision Medical Systems,
Inc. and its affiliates, as defined in the General Release and Agreement (the
“Releasees,”) with respect to any claims relating to your employment or
termination therefrom which arise up to the date this Agreement is executed.

 

By signing this General Release and Agreement you waive your right to recover
any damages or other relief in any claim or suit brought by or through the Equal
Employment Opportunity Commission or any other state or local agency on your
behalf under any federal or state discrimination law, except where prohibited by
law. You agree to release and discharge each Releasee not only from any and all
claims which you could make on your own behalf but also specifically waive any
right to become, and promise not to become, a member of any class in any
proceeding or case in which a claim or claims against a Releasee may arise, in
whole or in part, from any event which occurred as of the date of this
Agreement.  You agree to pay for any legal fees or costs incurred by any
Releasee as a result of any breach of the promises in this paragraph. The
parties agree that if you, by no action of your own, become a mandatory member
of any class from which you cannot, by operation of law or order of court, opt
out, you shall not be required to pay for any legal fees or costs incurred by a
Releasee as a result.

 

We encourage you to discuss the following release language with an attorney
prior to executing this Agreement. In any event, you should thoroughly review
and understand the effect of the release before acting on it.  Therefore, please
take this release home and consider it for up to twenty-one (21) days before you
decide to sign it.

 

--------------------------------------------------------------------------------

 